Oliver, Chief Judge:
This protest involves certain so-called rotary lauan “vee-grooved” plywood, exported in January 1959, from the Philippines by Timber Exports, Inc., of Manila, Philippines. The merchandise was classified under the provisions of paragraph 405 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (86 Treas. Dec. 121, T.D. 52739), which reads as follows:



*225The plywood In question was assessed with duty at the rate of 20 per centum ad valorem.
Plaintiff contends that the commodity involved herein is a “Philippine article,” within the meaning of that term, as set forth in subdivision 1 (f) of the protocol accompanying the trade agreement with the Philippines (90 Treas. Dec. 407 (at page 416), T.D. 63965), and, as such, is subject to the special rate of duty applicable to a “Philippine article.”
Plaintiff’s uncontradicted testimony, adduced through the vice president of the Pacific Wood Products Co. of Los Angeles, the importer of the present merchandise, establishes the correctness of plaintiff’s claim. We, therefore, hold the plywood under consideration to be classifiable under paragraph 405, as modified, supra, as adopted by the collector, but subject to the preferential rate of duty at the rate of 10 per centum of the ordinary rate of 20 per centum, granted to Philippine articles under the provisions of T.D. 53965, supra, as claimed by plaintiff.
Defendant filed no brief. In lieu thereof, Government counsel submitted a “Notice,” stating that the record herein “appears to satisfactorily establish the Philippine origin of the involved Rotary Lauan Plywood to the extent required to qualify it for the reduced rate of duty provided by the Philippine Trade Agreement, T.D. 53965, for a ‘Philippine article.’ ”
The protest is sustained and judgment will be rendered accordingly.